DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burger (U.S. PGPub 2019/0134627).
Regarding claim 1, Burger teaches an apparatus comprising a microfluidic channel positioned on a silicon substrate ([0052], Fig. 3A, substrate 101, channel 203), and a pattern of material comprised within the microfluidic channel and positioned on a surface of the silicon substrate (Fig. 3A, Fig. 1A, [0053]-[0054]). Regarding the limitation “wherein the pattern of material defines a location for a through-silicon via”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. The location being “for” a through-silicon via does not indicate anything about the structure of the device.
Regarding claim 2, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04.
Regarding claim 3, Burger teaches wherein the pattern of material is optically visible against the surface of the silicon substrate (the edges and angled surfaces of the microbumps 107 and trenches 108 would be optically visible; see Spec at [0038]). 
Regarding claim 4, Burger teaches wherein the pattern of material is lithographically defined from the silicon substrate ([0021]).
Regarding claim 5, Burger teaches wherein the pattern of material is a relief formed from the silicon substrate (Fig. 1A, [0053]-[0055]).
Regarding claim 6, Burger teaches wherein the pattern of material is etched into the silicon substrate (Fig. 1A, [0053]-[0055]).
Regarding claim 7, Burger teaches a sealing layer positioned on the silicon substrate, wherein the sealing layer and the silicon substrate together encapsulate the microfluidic channel ([0062], microfluidic component 201 and adhesive 309).
Regarding claim 8, Burger teaches wherein the sealing layer is positioned on a first side of the silicon substrate (Fig. 3A). Regarding the limitation “wherein the through-silicon via will extend from a second side of the silicon substrate towards the pattern of material, and wherein the first side is opposite the second side”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04.
Regarding claim 9, Burger teaches wherein the pattern of material divides an area of the silicon substrate at the future location into a plurality of sectors ([0052]-[0056]).

Allowable Subject Matter
Claims 10-20 are allowed. Reasons for allowance were stated in the Non-final Rejection dated 8/05/21 and remain valid.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/ALIA SABUR/Primary Examiner, Art Unit 2812